Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-16, 18 directed to an invention non-elected with traverse in the reply filed on 12-28-20. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Applicant's election with traverse of Group II in the reply filed on 12-29-2020 is acknowledged.  The traversal is on the ground(s) that it would have been burdensome to the Examiner to examiner Group I.  This is not found persuasive because Group I does not have the claimed structure as in Group II, which would require a different search.  
If an amendment included to structure as stated of claim 19 is not inserted into claim 1, then claims 1-16, 18 should be cancelled as to non-elected claims.  

The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim of claim 19 and any intervening claims.  In particularly claim 1 and its dependent claims would be allowable if the limitations as on page 5, lines 1-5 starting with “the secondary shells “ to “resemble a coffee bean”, was place in claim 1.  
			REASONS FOR ALLOWANCE
No references were found which disclosed the claimed beverage pod structure containing the claimed ingredients with a pod containing a structure resembling a coffee bean.
					IDS
Applicants’ IDS contains references which are not pertinent at all to this applicant, which should be removed, and a new IDS is required.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH	3-5-2021